725 S.E.2d 873 (2012)
STATE
v.
ELLISON and Treadway.
No. 363PA11-1.
Supreme Court of North Carolina.
June 4, 2012.
Andrew DeSimone, Assistant Appellate Defender, for Ellison, Lee Roy.
Brandon Truman, Assistant Attorney General, for State of N.C.
Daniel F. Read, Durham, for Treadway, James Edward.
Robert Devane Croom, Assistant Attorney General, for State of N.C.
Anne Bleyman, for North Carolina Advocates for Justice.
M. Gordon Widenhouse, Jr., for North Carolina Advocates for Justice.
Tom Horner, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 1st of June 2012 by State of NC:
"Motion Allowed by order of the Court in conference, this the 4th of June 2012."
State of NC shall have up to and including the 9th day of July 2012 to file and serve his/her brief with this Court.